Citation Nr: 9924175	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  90-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Anthony P. Adorante, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to May 
1952.

A claim for entitlement to total compensation benefits based 
upon individual unemployability (TDIU) was first filed by the 
veteran in 1990.  In an August 1991 Board of Veterans' 
Appeals (Board) decision, the issue was referred back to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for appropriate action.  The appellant 
appealed other issues to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), and in a Memorandum Decision issued in January 
1993, the Court found one of the appealed issues to be 
intertwined with the TDIU claim and remanded the case, in 
part, for readjudication of the claims.  Judgment of the 
Court was issued in February 1993.

This matter is now before the Board on appeal from an August 
1994 rating decision of the RO, which denied entitlement to 
TDIU.  That rating decision had granted entitlement to 
service connection for a heart disorder and had assigned a 
100 percent schedular disability evaluation for that 
disorder, effective July 6, 1989.  The August 1994 rating 
decision noted that a claim for entitlement to TDIU was no 
longer a valid and ratable issue as a schedular 100 percent 
evaluation had been granted.  This issue was remanded by the 
Board in May 1995.  It is noted that the appellant appeared 
before the undersigned Member of the Board at a hearing held 
in Washington, DC, on November 2, 1995.  In February 1996 the 
Board, in part, denied the TDIU claim due to all service-
connected disabilities.  The veteran filed a timely appeal to 
the Court.

In a Memorandum Decision issued in March 1998, the Court 
remanded the claim for a total disability rating under 
38 C.F.R. § 4.16(a) for all service-connected disabilities to 
allow the Board an opportunity to address ambiguities the 
Court perceived in 38 C.F.R. § 4.16(a) and to address the 
Court's case law regarding the application of that 
regulation.  Judgment of the Court was issued in March 1998.


FINDING OF FACT

The appellant's heart disease is currently rated as totally 
disabling pursuant to schedular criteria.


CONCLUSION OF LAW

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
for application where the appellant is rated totally disabled 
pursuant to schedular criteria.  38 C.F.R. § 4.16(a) (1998); 
38 C.F.R. § 4.16(c) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court phrased the issue currently on appeal as 
entitlement to TDIU based on all service-connected 
disabilities.  The language of the Court's March 1998 
Memorandum Decision indicates that the period of time in 
question in this case is from July 6, 1989, to the present.  
In other words, the period of time where the veteran was 
entitled to a 100 percent schedular disability evaluation for 
his heart disorder.  Also during this period, the veteran's 
service-connected post-traumatic stress disorder (PTSD) was 
rated 70 percent disabling.  The veteran's argument was 
interpreted as a claim for entitlement to TDIU under 
38 C.F.R. § 4.16(a) based on his PTSD while simultaneously 
receiving a 100 percent schedular rating for his heart 
disability.

In the March 1998 Memorandum Decision, the Court noted that 
the May 1996 Board decision had "determined that a total 
disability rating under 38 C.F.R. § 4.16(a) for all service-
connected disabilities was 'not for consideration' in this 
case."  slip. op. at 6.  The Court further noted that the 
Board had based its decision on the fact that the appellant's 
service-connected heart disorder was rated 100% disabling 
under the schedular criteria and that "'[a] claim filed 
under [s]ection 4.16(a) is for application only when the 
schedular rating is less than total.'"  Id.  (emphasis 
added).  The Court interpreted the Board's statements to mean 
that because the veteran was rated at 100% for heart disease, 
38 C.F.R. § 4.16(a) "could not be applied to the appellant's 
claim of unemployability due to PTSD."  Id.  The Court found 
the only support for the Board's determination was the 
Board's reliance that the "plain meaning" of the regulation 
required such an outcome.  

The Court then raised the question as to whether the language 
of the regulation was "equally susceptible to a contrary 
interpretation."  Id.  The Court noted that the regulation 
did not address whether the phrase "the schedular rating" 
referred to the discrete rating or the combined rating.  Id.  
The Court further remarked that "the switching back and 
forth from the plural to the singular and then back to the 
plural" did not resolve the ambiguity.  Id.

It was stated that the Board "failed to address these 
ambiguities in the regulation and failed to address the 
Court's case law regarding the application of this 
regulation."  Id.  The Court cited several cases which were 
noted to be significant in that they directed the Board to 
evaluate "'the impact of appellant's service-connected 
disabilities, both alone and in combination with his other 
service-connected disabilities, on his ability to secure and 
follow substantially gainful occupation.'"  Id.  (citing 
Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991); also 
Kaiser v. Brown, 5 Vet. App. 411, 412 (1993); Hodges v. 
Brown, 5 Vet. App. 375, 379 (1993)).  The Court found several 
other cases significant which stood for the principle that 
"'interpretive doubt is to be resolved in the veteran's 
favor.'"  Id.  (citing Brown v. Gardner, 513 U.S. 115, 118 
(1994); Allen v. Brown, 7. Vet. App. 517, 527 (1995)(en 
banc)).

Finally, the Court directed the Board to address "what, if 
any, benefits the appellant could obtain by being rated 100% 
schedular for a heart condition and TDIU for PTSD."

Subsequent to the Court's remand in this case, a three-judge 
panel of the Court held that where "a veteran . . . is 
entitled to a 100% schedular rating for [a service-connected 
disorder], his is not eligible for a TDIU evaluation."  
Green v. West, No. 97-115, slip. op. at 7 (Oct. 7, 1998).  
The Court in Green cited Vettese v. Brown for the proposition 
that a claim for TDIU presupposes that the rating for the 
condition is less that 100%.  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  It also cited Holland v. Brown, for the 
statement that a 100% schedular rating "means that a veteran 
is totally disabled."  Holland v. Brown, 6 Vet. App. 443, 
446 (1994).

However, the facts of Green are distinguishable from those of 
the instant case.  The veteran in the Green case was seeking 
a 100% schedular disability evaluation as well as TDIU for 
the same disability.  Here, the veteran was not seeking a 
100% schedular disability evaluation and TDIU for the same 
disability.  Rather, he was believed to be requesting TDIU 
for his PTSD, separate and distinct from the 100% schedular 
evaluation for his heart disability.

Because this case involved a complicated legal question 
raised by the Court's March 1998 Memorandum Decision vis-à-
vis the availability of TDIU benefits for PTSD simultaneous 
with 100% schedular benefits for a heart condition along with 
the availability of any additional benefits given such a 
situation, in November 1998, the Board exercised its 
authority under 38 C.F.R. § 20.901 (1998) to request an 
opinion from the VA General Counsel.

However, the Board notes that subsequent correspondence from 
the veteran's attorney, including a February 11, 1999, letter 
indicated that the veteran was not asserting that he was 
entitled to TDIU under 38 C.F.R. § 4.16(a) based on his PTSD 
while simultaneously receiving a 100 percent schedular rating 
for his heart disability.  The February 1999 letter stated:

We are not seeking a benefit greater than 
100%.  We are not asking that an 
additional benefit be paid to the Veteran 
because he has two 100% disabling 
conditions.  We are simply asking that 
The Veteran receive total disability as a 
result of unemployability and his 70% 
PTSD rating for the period from August 
1986 to July 1989, at which time the 100% 
schedular rating took effect.

The Board deems that the February 1999 request is separate 
and distinct from the issue addressed in this decision and 
that the Court already disposed of this matter in its March 
1998 Memorandum Decision.  A claim of entitlement to a 
schedular rating of more than 70 percent for PTSD, which was 
identified in the March 1998 Memorandum Decision as Claim 5, 
was deemed abandoned by the Court.  The claim of entitlement 
to a total rating based on individual unemployability due 
solely to PTSD, effective from August 6, 1986, which was 
referred to by the Court as Claim 6, was denied by the Court 
as the Court found that the Board's determination that "the 
appellant was not unemployable due solely to PTSD [was] not 
clearly erroneous."  For these reasons, the Board will not 
address in this decision the veteran's request for a total 
disability evaluation due to unemployability and his 70% PTSD 
rating for the period from August 1986 to July 1989.

In June 1999 the General Counsel issued VAOPGCPREC 6-99 in 
response to the Board's request.  This opinion was made part 
of the record on appeal and, in accordance with the Board's 
notice and comment procedures, was made available to the 
appellant and his attorney for review and response prior to 
the preparation of this decision.  38 C.F.R. § 20.903 (1998); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993) and Austin 
v. Brown, 6 Vet. App. 547 (1994).

In response to the Board's request, VAOPGCPREC 6-99 addressed 
the following questions pertaining to the facts in this case:

May a claim for a total disability rating 
based on individual unemployability for a 
particular service-connected disability 
be considered when a schedular 100-
percent rating is already in effect for 
another service-connected disability?

Would any additional benefit be available 
in the case of a veteran having one 
service-connected disability rated 100-
percent disabling under the rating 
schedule and another, separate disability 
for which the veteran has been awarded a 
TDIU rating?

After a lengthy discussion of the relevant facts, law, 
regulations, and legal precedents, the General Counsel 
concluded the following with respect to these two questions:

A claim for [TDIU] for a particular 
service-connected disability may not be 
considered when a schedular 100-percent 
rating is already in effect for another 
service-connected disability.

No additional monetary benefit would be 
available in the hypothetical case of a 
veteran having one service-connected 
disability rated 100-percent disabling 
under the rating schedule and another, 
separate disability rated totally 
disabling due to individual 
unemployability under 38 C.F.R. 
§ 4.16(a).  Further, the availability of 
additional procedural protections 
applicable under 38 C.F.R. § 3.343(c) in 
the case of a total disability rating 
based on individual unemployability would 
not provide a basis for consideration of 
a rating under section 4.16(a) where a 
veteran already has a service-connected 
disability rated 100-percent disabling 
under the rating schedule.

Title 38, U. S. Code, states that the Board "shall be bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  38 U.S.C.A. 
§ 7104(c) (West 1991).

The holding of the General Counsel in VAOPGCPREC 6-99 
provides a legal basis for declining to consider a claim for 
TDIU benefits when a schedular 100-percent rating is already 
in effect for another service-connected disability.  
Moreover, the holding provides that no additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100-
percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).

In view of the foregoing, the Board concludes that the 
appellant is not entitled to consideration of his claim for 
TDIU benefits for PTSD from July 6, 1989, to the present, 
when a schedular 100-percent rating was in effect for his 
service-connected heart disability.


ORDER

A claim for entitlement to total compensation benefits based 
upon individual unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

